DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26, 28-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-26, 28-36, each of the claims depend from cancelled claims.  The examiner will examine as best understood with the dependent claims depending from the claim set within which they have been listed in the claim amendments of 10/19/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., U.S. Patent Application Publication 2013/0291479 in view of Stapleton, U.S. Patent Application Publication 2014/0109496.
Regarding claim 18, Schaefer discloses a solar panel mounting system comprising: a body (120) including: a bearing surface (upper surface), a channel (122)defined below and through the bearing surface, and a point disposed in and extending along the channel (any point along the channel); a fastener (117) slidably installable in the channel; and a clamp assembly (700) slidably coupled to the body by the fastener, but does not disclose the bearing surface includes serrations extending in a first direction from a top surface of the body.  Stapleton teaches serrations on surfaces which will abut other component surfaces (paragraph 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a serrated surface on the top surface of the body for an improved grasp of abutting components.
Regarding claim 19, Schaefer discloses a solar panel mounting system wherein the fastener includes at least one of a t-nut and a threaded rod or a bolt (see Figures).  
Regarding claim 20, Schaefer discloses a solar panel mounting system wherein the clamp assembly comprises: a clamp having a first portion (at 700), a second portion (at 710) and a spacer portion (portion between, see Fig. 40) disposed between the first portion and the second portion; a first bonding pin (716) disposed in the first portion; and a second bonding pin (other 716) disposed in the second portion.  
Regarding claim 21, Schaefer discloses a solar panel mounting system wherein the first bonding pin engages a first frame of a first solar panel in response to the first solar panel being installed on the body, and wherein the second bonding pin engages a second frame of a second solar panel in response to the second solar panel being installed on the body (see Fig. 39).  
Regarding claims 22 and 34, Schaefer discloses a solar panel mounting system wherein the clamp assembly creates an interference fit between the serrations, the point, the first frame and the second frame in response to the first solar panel and the second solar panel being installed on the body (see Schaefer Fig. 39, generally).  
Regarding claims 23 and 33, Schafer discloses a solar panel mounting system wherein the first bonding pin and the second bonding pin define an electrically conductive path through the clamp assembly (paragraph 95).  
Regarding claim 24, Schaefer discloses a solar panel mounting system but does not specifically disclose wherein the fastener deforms the point in response to installation of a solar panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, when ample pressure is put on the body in response to tightening of the fastener, points along the channel will deform in response, as metal has some degree of elasticity.
Regarding claims 25 and 35, Schaefer discloses a solar panel mounting system further comprising a leveling assembly (115) installable on the fastener between the body and the clamp assembly.  
Regarding claims 26 and 36, Schaefer discloses a solar panel mounting system wherein the leveling assembly comprises a plate (one of 118) and a leveling element (upwardly projecting portion).  
Regarding claim 27, Schaefer discloses a solar panel mounting system comprising: a body (120) defining a mounting point (a point along the channel) and including an attachment point (714), the attachment point comprising a channel (122) defined below and through a surface of the body, the surface extending along a top surface of the body in a first direction (see Fig. 2, generally); a point defined along the channel of the attachment point; and a clamp assembly comprising a clamp and a fastener (point at which 107 is to be inserted), the clamp assembly slidably coupled to the body by the fastener disposed in the channel (Fig. 2, generally), but does not disclose the body having a serrated surface, the point oriented substantially parallel to grooves of the serrated surface; nor wherein the point deforms in response to a solar panel being installed on the body.  Stapleton teaches serrations on surfaces which will abut other component surfaces (paragraph 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a serrated surface on the top surface of the body for an improved grasp of abutting components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, when ample pressure is put on the body in response to tightening of the fastener, points along the channel will deform in response, as metal has some degree of elasticity.
Regarding claim 28, Schaefer discloses a solar panel mounting system wherein the clamp is stainless steel (paragraph 106), but does not disclose the clamp comprises a tooth.  Stapleton teaches serrations on surfaces which will abut other component surfaces (paragraph 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a serrated surface on the clamp for an improved grasp of abutting components.
Regarding claim 29, Schaefer discloses a solar panel mounting system wherein the clamp comprises a first portion (at 700), a second portion (at 710) and a spacer portion, the spacer portion disposed between the first portion and the second portion (portion between, see Fig. 40).  
Regarding claim 30, Schaefer discloses a solar panel mounting system wherein the clamp comprises a first bonding pin and a second bonding pin (components 716).  
Regarding claim 31, Schaefer discloses a solar panel mounting system wherein the first bonding pin is disposed in the first portion and the second bonding pin is disposed in the second portion (see Fig. 40).  
Regarding claim 32, Schaefer discloses a solar panel mounting system wherein the first bonding pin engages a first frame of a first solar panel in response to the first solar panel being installed on the body, and wherein the second bonding pin engages a second frame of a second solar panel in response to the second solar panel being installed on the body (Fig. 40).  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al., U.S. Patent Application Publication 2011/0302857 in view of Stapleton, U.S. Patent Application Publication 2014/0109496.
Regarding claim 37, McClellan discloses a solar panel mounting system comprising: a body (10) including an attachment point (see Fig. 1, opening between components 40 along top surface) having an upper surface (upper surface 40), the body defining a channel below (26) and through the upper surface with the channel extending in the first direction (see Fig. 1); a point (at 44) opposite the bearing surface and disposed in the channel, the point forming a protrusion extending along the channel in the first direction (see Fig. 1:  downwardly directed flange at 44); and a fastener (50) installable on the body at the attachment point (see Fig. 2, generally), but does not disclose the body upper surface is serrated, with grooves of the serrated upper surface extending in a first direction, nor wherein the fastener deforms the point in response to being secured to the body.  Stapleton teaches serrations on surfaces which will abut other component surfaces (paragraph 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a serrated surface on the top surface of the body, extending in an upward direction, for an improved grasp of abutting components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, when ample pressure is put on the body in response to tightening of the fastener, points along the channel will deform in response, as metal has some degree of elasticity.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633